United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                      February 11, 2004
                           FOR THE FIFTH CIRCUIT
                                                                   Charles R. Fulbruge III
                                                                           Clerk

                                 No. 03-40391


WILLIE LEE JOHNSON,
                                                 Plaintiff-Appellee,

                                    versus


STEPHEN F. AUSTIN STATE UNIVERSITY; ET AL,
                                        Defendants,

TONY HILL, in his individual capacity;
SUZANNE CARPENTER, in her individual capacity,
                                        Defendants - Appellants.



            Appeals from the United States District Court
                  For the Eastern District of Texas


                          (USDC No. 9:01-CV-317)

Before JOLLY, HIGGINBOTHAM, and DeMOSS, Circuit Judges.

HIGGINBOTHAM, Circuit Judge:*

      This is an appeal by two Texas police officers from the

district court’s order denying them qualified immunity from claims

that the officers denied plaintiff his right under the Fourth

Amendment of the United States Constitution to be arrested only

upon probable cause and related state law claims.1


      *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
      1
          The dismissal of claims on other grounds is not before us, and we
express no opinion in that regard.
     We agree with the district court that there are genuine issues

of material fact regarding the availability of qualified immunity

to these defendants for violation of the Fourth Amendment pursued

under 42 U.S.C. § 1983, and the state law claims.           We dismiss the

appeal of those claims. To the extent plaintiff attempted to state

a claim of malicious prosecution under § 1983 upon these facts and

the order of the district court allowed the claim of malicious

prosecution to proceed, we must reverse.        As we recently explained

in an opinion filed after the district court’s order:

     “Malicious prosecution” standing alone is no violation of
     the United States Constitution, and ... to proceed under
     42 U.S.C. § 1983 such a claim must rest upon a denial of
     rights secured under federal and not state law.2

     Plaintiff’s claims of false arrest and detention in violation

of the Fourth Amendment are the sole federal claims.          The district

court has jurisdiction over the state law claims under 28 U.S.C. §

1367.    The district court may choose to require plaintiff to amend

his pleadings separating his state and federal claims.           We express

no opinion regarding the merits of the claims before us.

     AFFIRMED in part and REVERSED in part.




     2
         Castellano v. Fragozo, 352 F.3d 939, 942 (5th Cir. 2003) (en banc).

                                     2